Case 3:12-cv-00850-HLA-MCR Document 348 Filed 02/27/19 Page 1 of 4 PageID 13410



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 THE CITY OF JACKSONVILLE,
 a State of Florida municipal corporation,

                        Plaintiff,

 v.                                                       CASE NO.: 3:12-cv-00850-J-25MCR

 SHOPPES OF LAKESIDE, INC.,
 a Florida corporation; JACKSONVILLE
 HOSPITALITY HOLDINGS L.P., a
 Delaware limited partnership; CONTINENTAL
 HOLDINGS, INC., a Wyoming Corporation,

                        Defendants.
                                                      /

                MOTION TO WITHDRAW AS CO-COUNSEL OF RECORD

        COMES NOW undersigned counsel Michael B. Wedner, pursuant to Rule 2.03(b), Local

 Rules of the United States District Court for the Middle District of Florida, and respectfully

 moves the Court to enter an order allowing him to withdraw as co-counsel of record for the

 clients of the Office of General Counsel, City of Jacksonville (“OGC”) – the City and JEA – in

 this matter. As grounds for this motion, the undersigned states:

        1.      Pursuant to Local Rule 2.03 (b) of this Court, upon leave of court after giving 10

 days’ notice to the party or client affected thereby, and to opposing counsel, an attorney of record

 may be permitted to withdraw from and be relieved of further responsibility for the conduct of

 pending litigation.

        2.      Undersigned counsel retired from full-time employment with OGC effective

 September 28, 2018. Since that time, beginning in mid- November 2018, by mutual agreement,

 undersigned counsel has worked on a part-time basis at OGC on a limited number of pending
Case 3:12-cv-00850-HLA-MCR Document 348 Filed 02/27/19 Page 2 of 4 PageID 13411



 matters, including this one, and on several others in a pre-litigation posture.

         3.      The above part-time employment is scheduled to conclude on or about February

 28, 2019.

         4.      At such time undersigned counsel no longer will be authorized to continue to

 serve as co-counsel of record in this matter on behalf of City and JEA.

         5.      City and JEA will not be prejudiced, as there currently are other counsel from

 OGC – Jason Teal, Deputy General Counsel – and outside counsel representing City and JEA in

 this case.

         6.      A copy of this motion is being served on opposing counsel as required by the

 Court’s rule. In addition, a copy has been provided to City and JEA through their respective co-

 counsel, for the notification required by the rule. OGC’s clients herein and the opposing party or

 parties will not be prejudiced, and such withdrawal will not cause a continuance or delay of this

 proceeding. This case is not currently scheduled for trial to commence, and various motions for

 summary judgment by the parties are pending before the Court.

         WHEREFORE, undersigned counsel prays that the Court grant this motion, and that he

 be relieved of all further responsibility and obligation for the further conduct of this litigation, or

 granting such other further relief as may be just and appropriate.

                                    MEMORANDUM OF LAW

         Under Local Rule 2.03 (b) of this Court, no attorney may withdraw as counsel of record

 for any party except with written leave of the Court obtained after giving 10 days’ notice to the

 party or client affected, and to opposing counsel. A copy of the above motion has been served

 upon opposing counsel and provided to both the City and JEA through their counsel of record as

 stated above.


                                                   2
Case 3:12-cv-00850-HLA-MCR Document 348 Filed 02/27/19 Page 3 of 4 PageID 13412



        Because trial is not scheduled to commence any time in the near future, undersigned

 counsel believes permitting his withdrawal will not necessitate a continuance or delay of the

 case, and neither the Court nor the parties will be prejudiced.

                                               Respectfully submitted,

                                               OFFICE OF GENERAL COUNSEL
                                               CITY OF JACKSONVILLE

                                               /s/ Michael B. Wedner
                                               JASON R. TEAL
                                               DEPUTY GENERAL COUNSEL
                                               Florida Bar No.: 157198
                                               MICHAEL B. WEDNER
                                               SENIOR ASSISTANT GENERAL COUNSEL
                                               Florida Bar No.: 287431
                                               117 West Duval Street, Suite 480
                                               Jacksonville, Florida 32202
                                               Telephone: 904-630-1700
                                               JTeal@coj.net
                                               mwedner@coj.net
                                               Attorneys for Plaintiff, The City of Jacksonville, and
                                               Third Party Defendant, JEA

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 27th day of February, 2019 I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system which will send an electronic

 copy to the following:

 Mary C. Sorrell                               James C. Rinaman, III
 sorrell@fdn.com                               jrinaman@rinamanlaw.com
 MARY C. SORRELL, P.A.                         JAMES C. RINAMAN, III & ASSOCIATES, P.A.
 P.O. Box 330108                               1054 Kings Avenue
 Atlantic Beach, FL 32233                      Jacksonville, FL 32207
 Attorneys for Defendant, Shoppes of Lakeside, Attorneys for Defendant, Jacksonville Hospitality
 Inc.                                          Holdings, L.P.




                                                  3
Case 3:12-cv-00850-HLA-MCR Document 348 Filed 02/27/19 Page 4 of 4 PageID 13413



 Tim E. Sleeth                                      George F. Gramling III
 tsleeth@smithhulsey.com                            george@gramlinglaw.com
 Stephen D. Busey                                   GRAMLING ENVIRONMENTAL LAW, P.A.
 sbusey@smithhulsey.com                             118 South Newport Avenue
 John R. Thomas                                     Tampa, FL 33606
 jthomas@smithhulsey.com                            Attorneys for Third Party Defendants, Houston Pipe
 SMITH HULSEY & BUSEY                               Line Company, L.P. and HPL GP, LLC
 225 Water Street, Suite 1800
 Jacksonville, FL 32202
 Attorneys for Defendant, Continental Holdings,
 Inc.
 Scott R. Alexander                                 Ethan J. Loeb
 salexander@taftlaw.com                             ethanl@smolkerbartlett.com
 R. William Gardner                                 susanm@smolkerbartlett.com
 wgardner@taftlaw.com                               Jon P. Tasso
 TAFT STETTINIUS & HOLLISTER LLP                    jont@smolkerbartlett.com
 One Indiana Square, Suite 3500                     cynthiam@smolkerbartlett.com
 Indianapolis, IN 46204                             SMOLKER, BARTLETT, LOEB,
 Attorneys for Third Party Defendants, Houston      HINDS & SHEPPARD, P.A.
 Pipe Line Company, L.P. and HPL GP, LLC            100 North Tampa Street
                                                    Suite 2050
                                                    Tampa, FL 33602
                                                    Attorneys for Third Party Defendants, Houston Pipe
                                                    Line Company, L.P. and HPL GP, LLC
 William L. Pence                                   Jason R. Teal
 wpence@bakerlaw.com                                Deputy General Counsel
 Kristina R. Ramsey                                 JTeal@coj.net
 kramsey@bakerlaw.com                               Michael B. Wedner
 Michael S. Vitale                                  Senior Assistant General Counsel
 mvitale@bakerlaw.com                               mwedner@coj.net
 BAKER & HOSTETLER LLP                              OFFICE OF GENERAL COUNSEL
 200 South Orange Avenue, Suite 2300                CITY OF JACKSONVILLE
 Orlando, FL 32801                                  117 West Duval Street, Suite 480
                                                    Jacksonville, FL 32202
 Attorneys for Plaintiff, The City of Jacksonville, Attorneys for Plaintiff, The City of Jacksonville, and
 and Third-Party Defendant, JEA                     Third-Party Defendant, JEA


                                                 /s/ Michael B. Wedner
                                                 ATTORNEY




                                                    4
